20-3168
     Timalsina v. Garland
                                                                          BIA
                                                                      Lurye, IJ
                                                                  A208 927 879
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 19th day of December, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            JON O. NEWMAN,
 9            MICHAEL H. PARK,
10            EUNICE C. LEE,
11                 Circuit Judges.
12   _____________________________________
13
14   NAGENDRA PRASAD TIMALSINA,
15            Petitioner,
16
17                     v.                               20-3168
18                                                      NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24
 1   FOR PETITIONER:               Khagendra Gharti-Chhetry, New
 2                                 York, NY.
 3
 4   FOR RESPONDENT:               Brian Boynton, Acting Assistant
 5                                 Attorney General; Justin R.
 6                                 Markel, Paul Fiorino, Senior
 7                                 Litigation Counsel, Office of
 8                                 Immigration Litigation, United
 9                                 States Department of Justice,
10                                 Washington, DC.

11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Petitioner     Nagendra   Prasad       Timalsina,    a     native   and

16   citizen of Nepal, seeks review of an August 26, 2020 decision

17   of the BIA affirming an August 16, 2018 decision of an

18   Immigration Judge (“IJ”) denying his application for asylum,

19   withholding   of   removal,   and       relief   under   the   Convention

20   Against Torture (“CAT”).       In re Nagendra Prasad Timalsina,

21   No. A208-927-879 (B.I.A. Aug. 26, 2020), aff’g No. A208-927-

22   879 (Immigr. Ct. N.Y.C.        Aug. 16, 2018).           We assume the

23   parties’ familiarity with the underlying facts and procedural

24   history.

25       The BIA afirmed without an opinion, so we review the IJ’s

26   decision directly.     Twum v. INS, 411 F.3d 54, 58 (2d Cir.

                                         2
 1   2005).     The   applicable         standards        of    review   are     well

 2   established.          See    8     U.S.C.        § 1252(b)(4)(B)      (“[T]he

 3   administrative findings of fact are conclusive unless any

 4   reasonable adjudicator would be compelled to conclude to the

 5   contrary.”); Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

 6   Cir. 2018) (reviewing adverse credibility determination under

 7   “substantial evidence” standard).

 8         “Considering the totality of the circumstances, and all

 9   relevant factors, a trier of fact may base a credibility

10   determination         on”    the         “consistency         between        the

11   applicant’s . . . written and oral statements (whenever made

12   and   whether    or    not       under       oath,   and   considering       the

13   circumstances under which the statements were made), the

14   internal   consistency       of    each       such   statement,     [and]    the

15   consistency of such statements with other evidence of record”

16   without “regard to whether an inconsistency, inaccuracy, or

17   falsehood goes to the heart of the applicant’s claim, or any

18   other relevant factor.”           8 U.S.C. § 1158(b)(1)(B)(iii).            “We

19   defer . . . to         an        IJ’s        credibility       determination

20   unless . . . it is plain that no reasonable fact-finder could

21   make such an adverse credibility ruling.”                    Xiu Xia Lin v.


                                              3
 1   Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

 2   Gao, 891 F.3d at 76.

 3       Timalsina alleged that members of Nepal’s Communist Party

 4   (“Maoists”)      attacked      and   threatened    him     because     of    his

 5   membership      and   involvement      in   the   Nepali    Congress     Party

 6   (“NCP”).    Substantial evidence supports the agency’s adverse

 7   credibility determination.             The agency reasonably relied on

 8   inconsistencies        among     Timalsina’s      testimony,         interview

 9   statements,      and    documentary         evidence.          See    8 U.S.C.

10   § 1158(b)(1)(B)(iii).

11       As     an   initial     matter,     the   agency     did    not    err   in

12   concluding that the interview record was reliable.                           The

13   interview was memorialized in a typed document that appears

14   to list verbatim 127 questions and Timalsina’s responses, and

15   it was conducted through an interpreter in Timalsina’s native

16   language.        Moreover,       the    interviewer        asked     follow-up

17   questions to elicit the details of an asylum claim, and

18   Timalsina stated that he understood all the questions he was

19   asked.     He had opportunities to clarify his responses, and

20   there was no indication that he was reluctant to provide

21   information given his responsive and detailed answers.                       See


                                            4
 1   Ming Zhang v. Holder, 585 F.3d 715, 724 (2d Cir. 2009) (“Where

 2   the record of a credible fear interview displays the hallmarks

 3   of    reliability,      it   appropriately       can   be    considered   in

 4   assessing an alien’s credibility.”).

 5         The inconsistencies identified by the agency support the

 6   adverse        credibility     determination.               Timalsina     was

 7   inconsistent regarding an alleged attack.              He testified that

 8   it occurred on the evening of November 10, 2013, that he went

 9   to the hospital before going home and was treated that night,

10   and that he went to the police once to report the attack.

11   But    the      interview     record       and   documentary      evidence—

12   specifically, medical records and a letter from his wife—

13   separately indicate that the attack was in 2017 instead of

14   2013; that the medical treatment was in the morning and not

15   at    night;    that   Timalsina   went     home   before going     to    the

16   hospital, rather than the other way around; and that he went

17   to the police not once, but twice.                 The record reflects

18   further inconsistency between his testimony and interview

19   statements about whether the police said they would act on

20   his complaint.




                                            5
 1        The        IJ     was    not        required       to    credit       Timalsina’s

 2   explanations that he did not understand the questions and

 3   that he was confused during the interview.                             See Majidi v.

 4   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

 5   do   more       than     offer       a    plausible          explanation      for     his

 6   inconsistent statements to secure relief; he must demonstrate

 7   that a reasonable fact-finder would be compelled to credit

 8   his testimony.” (cleaned up)).

 9        The    agency          also   reasonably          concluded      that   Timalsina

10   failed     to    rehabilitate            his    testimony      with      corroborating

11   evidence.        See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

12   Cir. 2007) (“An applicant’s failure to corroborate his or her

13   testimony may bear on credibility, because the absence of

14   corroboration          in    general          makes    an    applicant       unable    to

15   rehabilitate testimony that has already been called into

16   question.”).           The agency was thus not required to credit

17   supporting letters and medical records.                          The letters were

18   from interested parties or parties that were unavailable for

19   cross-examination,            and,       as    noted    above,     the    letter      from

20   Timalsina’s wife and his medical records were inconsistent

21   with his version of events.                        See Y.C. v. Holder, 741 F.3d


                                                    6
 1   324, 332 (2d Cir. 2013) (“We generally defer to the agency’s

 2   evaluation   of   the   weight   to   be    afforded   an   applicant’s

 3   documentary evidence.”); see Likai Gao v. Barr, 968 F.3d 137,

 4   149 (2d Cir. 2020).

 5       Given the multiple inconsistencies and lack of reliable

 6   corroboration,    substantial    evidence      supports     the   adverse

 7   credibility determination.       See Xiu Xia Lin, 534 F.3d at 167;

 8   Biao Yang, 496 F.3d at 273.      The agency’s adverse credibility

 9   determination is dispositive because Timalsina’s claims for

10   asylum, withholding of removal, and CAT relief were all based

11   on the same factual predicate.             See Paul v. Gonzales, 444

12   F.3d 148, 156–57 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.   All pending motions and applications are DENIED and

15   stays VACATED.

16                                    FOR THE COURT:
17                                    Catherine O’Hagan Wolfe,
18                                    Clerk of Court
19




                                       7